Exhibit 10.2

Cooper US, Inc.

Executive Stock Incentive Agreement

This Agreement is made as of the     day of     2012 between Cooper US, Inc., a
Delaware corporation, having its principal place of business in Houston, Texas
(the “Company”) and             an Executive of the Company or an Affiliate or
Subsidiary of the Company (“Executive”). All capitalized terms used in this
Agreement are as defined in the Cooper Industries plc 2011 Omnibus Incentive
Compensation Plan (the “Plan”), unless otherwise defined in this Agreement. As
used herein, the term “Company” shall include its Affiliates and Subsidiaries.

1. Employment by the Company. The Company or one of its Affiliates or
Subsidiaries offers and Executive accepts employment as an “at will” employee of
the Company or its Affiliate or Subsidiary consistent with Executive’s current
terms and conditions except as specifically modified herein and hereinafter set
forth, and such modified terms and conditions shall supersede any conflicting
oral or written employment agreement(s) entered into by and between the Company
and Executive prior to the date of this Agreement. Executive will provide at
least thirty (30) days notice if Executive decides to terminate his or her
employment. Likewise, the Company will provide at least thirty (30) days notice
of its intention to terminate Executive’s employment.

2. Performance Share Award

(a) Performance Period. For purposes of this Agreement, the “Performance Period”
shall be January 1, 2012 to December 31, 2014.

(b) 2012-2014 Performance Share Grant. Pursuant to Article IX of the Plan, the
Company hereby grants to the Executive, as of the date hereof, an award of
Performance Shares that may be earned based on the financial performance of the
Company’s parent, Cooper Industries plc (“CBE”), during the Performance



--------------------------------------------------------------------------------

Period, subject to the restrictions and conditions set forth in this Agreement
(“Performance Share Grant”). The Management Development and Compensation
Committee of CBE’s Board of Directors (the “Committee”) has established
performance goals such that if CBE achieves a cumulative annual growth rate of
earnings per share (“EPS”) for the Performance Period of four percent (4%) or
greater, or net income converted to free cash flow (“Cash Conversion”) of eighty
percent (80%) or greater, the Executive would earn Performance Shares in
accordance with the Performance Award Table below. To determine the number of
Performance Shares earned, the EPS and Cash Conversion performance goals shall
each be weighted 50%. Such Performance Shares earned based on EPS and Cash
Conversion performance shall be subject to an adjustment of plus ten percent
(+10%), minus ten percent (-10%), or zero (0) based on the CBE’s total
shareholder return (“TSR”) performance over the Performance Period against the
S&P Capital Goods Index.

 

Performance Award Table

   TSR Modifier  

Cumulative EPS and Cash

Conversion Performance Level

   2012-2014 EPS     2012-2014 Cash Conversion   

 

     Annual EPS
Growth Rate
(Compounded)     Fully Diluted
Cumulative
EPS Over Perf
Period
(Base: $3.87)      Award
Opportunity
(% of Total
Share
Opportunity)*     Cumulative
Cash
Conversion     Award
Opportunity
(% of Total
Share
Opportunity)*     Performance
Shares That
May Be
Earned    2012-2014
TSR Rank
Among
Peer Group    Performance
Share Award
Adjustment  

Threshold

     4 %    $ 12.56         12.5 %      80 %      12.5 %       Bottom Third     
-10 % 

Good

     7 %    $ 13.31         25.0 %      85 %      25.0 %       Middle Third     
0 % 

Target

     10 %    $ 14.09         37.5 %      90 %      37.5 %       Top Third     
+10 % 

Maximum

     13 %    $ 14.89         50.0 %      95 %      50.0 %         

 

* Award Opportunity shall be prorated for results that fall between designated
performance levels. For example, an annual EPS growth rate of 8.2% would result
in an Award Opportunity of 30.0%.

At the end of the Performance Period, the Committee shall determine performance
results relative to each performance goal, and the number of Performance Shares,
if any, earned by the Executive. The number of Performance Shares earned, if
any, is subject to adjustment based on the TSR rank achieved by Cooper relative
to the designated Peer Group for the Performance Period. Except for shares
withheld by the Company as provided in Paragraph 5, the Company shall then cause
its parent, CBE, to issue book entry shares in the Executive’s name for the
number of shares of Common Stock equal to the Performance Shares earned by the
Executive on or before March 15, 2015.

 

2



--------------------------------------------------------------------------------

3. Dividends. Upon distribution of earned Performance Shares, including
adjustments, if any, in the number of shares earned based on application of the
TSR modifier, to Executive, the Company shall pay to the Executive in cash an
amount equal to the aggregate amount of cash dividends that the Executive would
have received had the Executive been the owner of record of all such earned
Performance Shares, including shares withheld as provided under Paragraph 5, if
any, from the effective date of this Agreement to the date of distribution.

4. Restrictions and Limitations. The Executive hereby accepts the Performance
Share Grant and agrees to the following restrictions and conditions.

(a) Forfeiture. Except as provided in (b) below, if the Executive’s active
employment with the Company terminates for any reason prior to the date on which
the Committee meets in February 2015, all earned and unearned Performance Shares
granted under this Agreement shall be forfeited by the Executive and this
Performance Share Grant shall be null and void.

(b) Termination Upon Death or Disability.

(i) In the event of the Executive’s death or permanent and total disability
under Cooper’s Group Long-Term Disability Benefit Plan (or such other disability
program or plan in which the Executive participates) on or before December 31,
2012, the Executive or his heirs or beneficiaries shall receive one-third
(1/3) of the Performance Shares which would have been earned by the Executive
under this Agreement had he or she remained actively employed throughout the
Performance Period.

(ii) In the event of the Executive’s death or permanent and total disability
under Cooper’s Group Long-Term Disability Benefit Plan (or such other disability
program or plan in which the Executive participates) after December 31, 2012 and
prior to the date the Committee meets in February 2015, the Executive or his
heirs or beneficiaries shall receive a pro-rata share of the Performance Shares
which would have been earned by the Executive under this Agreement had he or she
remained actively employed throughout the Performance Period. In determining the
pro-rata

 

3



--------------------------------------------------------------------------------

Performance Shares for which the Executive or his heirs or beneficiaries may be
eligible, the Company will multiply the total Performance Shares earned during
the Performance Period by a fraction the numerator of which is the number of
full months in the Performance Period during which Executive was actively
employed and the denominator is thirty-six (36).

(iii) Any Performance Shares earned and awarded under this Paragraph 3(b) shall
be approved by the Committee and distributed after the end of the Performance
Period and on or before March 15, 2015.

(c) Limitations on Transferability. The Executive shall not sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of this Performance Share
Grant prior to the conclusion of the Performance Period and distribution of
earned Performance Shares in accordance with Paragraph 2 of this Agreement.

5. Tax. Upon the issuance of Common Shares to the Executive for Performance
Shares earned under this Agreement, the Executive shall pay the Company any
taxes required to be withheld by reason of the receipt of compensation resulting
from the issuance of such Common Shares. In lieu thereof, the Company shall have
the right to retain, or the Executive may direct the Company to retain, a
sufficient number of Common Shares to satisfy the Company’s withholding
obligations, provided the value of the Common Shares used to satisfy the
withholding obligations does not exceed the minimum required tax withholding for
the transaction. The value of any Common Shares used to satisfy the tax
withholding requirement shall be determined by the closing price of the Common
Shares on the New York Stock Exchange on the date the restrictions lapse (or if
shares are not traded on the Exchange on such date, then on the immediately
preceding trading date).

6. Change in Control. The Committee has determined, pursuant to Section 15.1 of
the Plan, that upon a Change in Control, a New Employer may not honor or assume
the Performance Share Award, nor will a New Employer’s new rights be allowed to
be substituted for the Award, and, therefore, the provisions of Section 15.2 of
the Plan shall apply to the Award.

 

4



--------------------------------------------------------------------------------

7. Consideration. The parties agree that the consideration for any issuance of
Common Shares for Performance Shares earned hereunder shall be past services by
the Executive having a value not less than the par value of such Common Shares.

8. Cooper Industries plc 2011 Omnibus Incentive Compensation Plan (the “Plan”).
The Executive may request a copy of the Plan, which is incorporated by reference
into this Agreement, by contacting the Corporate Secretary’s Department. The
Executive agrees that this Award shall be subject to all of the terms and
provisions of the Plan.

9. Covenant Not to Compete. So long as Executive is employed by the Company,
Executive shall not assist in any way, serve in any capacity with, or own,
directly or indirectly, any interest in, disclose any Confidential Information
to, or copy or retain any Confidential Information for the ultimate use by, a
Competitor of the Company (except that Executive may hold an interest in a
publicly traded Competitor not exceeding one (1) percent of the Competitor’s
outstanding stock). For one (1) year after the termination of Executive’s
employment with the Company for any reason without salary and benefits
continuation, or if terminated with salary and benefits continuation, during the
salary and benefits continuation period and for a period of one (1) year
following the end of such salary and benefits continuation, Executive shall not
assist in any way, serve in any capacity with, or own, directly or indirectly,
any interest in, a Competitor of the Company (except that Executive may hold an
interest in a publicly traded Competitor not exceeding one (1) percent) in a
Competitive Role in the Restricted Territory. As used herein, “Restricted
Territory” means the specific geographic area(s) or territories in which the
Executive engaged in business on behalf of the Company. As used herein, a
“Competitive Role” means any assistance, service, or ownership relating to the
customers, markets, products and/or services for which the Executive held
responsibility during the Executive’s employment with Company.

As used herein, “Competitor” of the Company shall include the organizations,
including any and all parent corporations, subsidiaries, joint ventures, and
successors, named on the attached Exhibit A, as applicable based on the
Affiliate or Subsidiary of the Company by which the Executive is employed.
Exhibit A may be modified as necessary to reflect any changes in the Competitors
of the Company. In the event of a transfer of Executive to another Affiliate or
Subsidiary of the Company, Exhibit A shall thereupon be modified to list the

 

5



--------------------------------------------------------------------------------

Competitors of the Affiliate or Subsidiary to which the Executive is
transferred. Where Executive transfers to another Affiliate or Subsidiary of the
Company, the current and modified Exhibit A will be in effect concurrently for
six (6) months from the date of transfer. Upon completion of the six (6) month
period, the modified Exhibit A will supersede and replace the Exhibit A
applicable to the Affiliate or Subsidiary from which Executive is transferred.
In consideration for the modification to Exhibit A, where Executive transfers to
another Affiliate or Subsidiary, Executive will receive additional Confidential
Information concerning the Affiliate or Subsidiary. This Agreement will be
deemed amended upon Executive’s acceptance of the transfer. With the exception
of this modification, this Agreement will remain in full force and effect unless
and until superceded by a new Agreement.

As used herein “Confidential Information” is defined to include without
limitation the following: marketing data, including analyses and projections,
strategies, business plans, product plans and competitive activity data; all
financial and profit information not required by law to be published; purchasing
or costs data; sales data including customer lists, booking reports, current
sales information, strategies, pricing, billing, and other information;
products, services, present and future developments, product specifications,
designs, manufacturing processes or techniques and manufacturing equipment;
personnel compensation and personnel; information related to the cost, quantity
and type of raw materials and components utilized in products manufactured by
the Company; information related to any product development, designs and
prototypes; the Company’s contracts, quotes, quotas, budgets, profits, profit
margins, costs, specifications, bids or proposals; the names of and other
information concerning the Company’s customers, including information related to
customer orders, requests for proposals, quotes, complaints, and preferences;
proprietary computer programs and software developed and/or used by the Company;
information related to the Company’s patents, trademarks, and copyrights,
including information related to potential patent, trademark, or copyright
disputes or negotiations regarding same with competitors; and information
pertaining to the Company or made available to Executive by the Company and
identified or treated as confidential or secret.

10. Non-Solicitation of Employees. So long as Executive is employed by the
Company and for one (1) year after Executive’s termination from the Company for
any reason without salary and benefits continuation, or if terminated with
salary and benefits continuation, during

 

6



--------------------------------------------------------------------------------

the salary and benefits continuation period and for a period of one (1) year
following the end of such salary and benefits continuation, Executive shall not,
on behalf of Executive or any other period, firm, company, business or other
legal entity, directly or indirectly, recruit, solicit, influence, encourage or
assist others in recruiting, soliciting, influencing, or encouraging, any
employee, representatives or advisor of the Company to terminate his or her
employment relationship with the Company and/or to work in any manner for
Executive, or any entity affiliated with Executive.

11. Non-Solicitation of Customers. So long as Executive is employed by the
Company and for one (1) year after Executive’s termination from the Company for
any reason without salary and benefits continuation, or if terminated with
salary and benefits continuation, during the salary and benefits continuation
period and for a period of one (1) year following the end of such salary and
benefits continuation, Executive shall not, on behalf of Executive, or any other
person, firm, company, business, or other legal entity, solicit, contact, call
upon, initiate communications with or attempt to initiate communications with
any Customer of the Company for the purpose of selling or providing products
similar to or competitive with those manufactured or sold by the Company entity
employing Executive. As used herein, “Customer” is limited to customers with
whom Executive had contact or business dealings while employed by the Company
and those customers about whom Executive was provided Confidential Information.

12. Clawback. In the event the Executive violates any provision of this
Agreement, as reasonably determined by CBE’s Board or Directors (the “Board”) or
any Committee comprised of members of the Board, or if Executive engages in
activities including, but not limited to, (a) performing services for or on
behalf of any Competitor of, or competing with, the Company or any Affiliate;
(b) a violation or applicable business ethics policies or business policies of
the Company or any Affiliate; (c) unauthorized disclosure of Confidential
Information of the Company or any Affiliate; (d) fraud or misconduct; (e) an act
or acts of personal dishonesty by the Executive intended to result in the
personal enrichment of the Executive; (f) wanton and willful misconduct or gross
negligence by the Executive in the performance of his or her duties and
obligations; (g) neglect of Executive’s assigned duties; (h) a criminal act
including, but not limited to, the arrest or indictment for an alleged criminal
act; (i) CBE is required to complete an accounting restatement due to material
noncompliance with financial

 

7



--------------------------------------------------------------------------------

reporting requirements; or (j) any other conduct detrimental to the Company or
any Affiliate, including the Company’s or any Affiliate’s reputation as
reasonably determined by the Board or any Committee comprised of members of the
Board, then (i) any Performance Shares granted hereunder that have not yet been
awarded to the Executive shall immediately be canceled for no consideration, and
(ii) with respect to Performance Shares previously awarded to Executive, the
Executive shall immediately repay to the Company an amount in cash equal to the
aggregate fair market value of the Performance Shares awarded, as determined on
the date the award was earned based on the closing price of CBE’s Common Shares
on the New York Stock Exchange on such date, including the value of any
Performance Shares used to satisfy tax withholding requirements, plus the amount
of dividend equivalents paid with respect to such award. Clause (ii) of the
preceding sentence shall only apply with respect to Performance Shares awarded
to Executive (A) on or after the date of Executive’s termination of employment,
(B) within the three-year period prior to the date of Executive’s termination of
employment or, if earlier, the date of Executive’s violation of this Agreement,
or (C) in the event of an accounting restatement, within the three-year period
prior to the accounting restatement and the one-year period following the
inaccurate financial filing that leads to such restatement.

13. Representations by Executive. Executive acknowledges that the Company is
relying on Executive’s agreement to comply with the terms of this Agreement as a
condition of granting Performance Shares to the Executive hereunder including
Sections 9, 10, 11 and 12 of this Agreement. Executive agrees to immediately
disclose to the Company any activity, negotiations, or job offers relating to
potential future employment which would be in violation of any provision of this
Agreement. If Executive fails to comply with this Agreement, or challenges the
enforceability of any of its provisions, or if a Court finds any provision to be
unenforceable, Executive will not be entitled to receive or retain the benefits
set forth in this Agreement.

14. Arbitration. Any claim or dispute arising in connection with the Agreement
which is not settled by the parties within sixty (60) days of notice thereof
first being given by either party to the other shall be finally settled by
arbitration (under the Employment Dispute Resolution Rules of the American
Arbitration Association), and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction over it. There shall be one
arbitrator, who shall be compensated at his normal hourly or per diem rate for
all time spent

 

8



--------------------------------------------------------------------------------

in connection with the arbitration proceedings and pending final award
appropriate compensation and expenses shall be advanced equally by the parties.
The arbitrator shall actively manage the arbitration to make it fair,
expeditious, economical and less burdensome and adversarial than litigation, and
the award rendered shall not include punitive damages and shall state its
reasoning. The arbitrator’s fees and expenses shall be shared equally by each
party. This provision is intended to conform to Texas law and said law may be
substituted for any term of this provision that does not conform to that law.

15. Injunctive Relief. Executive agrees that in the event of any violation of
this Agreement by Executive, the Company shall be entitled, in addition to any
other rights or remedies which it might have, to maintain an action for damages
and permanent injunctive relief, and in addition the Company shall be entitled
to preliminary injunctive relief, it being agreed and understood that the
substantive and irreparable damages which the Company might sustain upon any
such violation could be impossible to ascertain in advance. Executive further
agrees that nothing in this Agreement shall be construed as a limitation upon
the remedies the Company might have for any wrongs of Executive.

16. Governing Law and Venue. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the state of Texas including all
matters of construction, validity and performance. The parties further agree
that any lawsuit under this Agreement must be brought in state or federal court
in Harris County, Texas.

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.

 

9



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties have executed this Agreement as of the date
first written above.

 

COOPER US, INC.   

Heath B. Monesmith

Vice President, Human Resources

 

EXECUTIVE   

Name

Title

Division

 

10